Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the housing enclosing the core bracket structure” of claim 1 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 5, it is unclear how the “a housing” is enclosing the “core bracket structure.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See also drawing objection, above.
Regarding claims 6, 13 and 20, it is unclear what kind of “contact” the internal flow channels have with at least one of a heat exchanger, a fin stack in contact with a fan, or a liquid cooling loop.
For the purpose of this examination, the claims have been interpreted to mean:
--wherein the internal flow channels are in thermal contact with…--.
Regarding claims 7 and 14, it is unclear what kind of “contact” the at least one of the heat exchanger, the fin stack in contact with the fan, or the liquid cooling loop have with a vehicle cooling loop associated with the vehicle.
For the purpose of this examination, the claims have been interpreted to mean:
--wherein the at least one of the heat exchanger, the fin stack in contact with the fan, or the liquid cooling loop is in thermal contact with a vehicle cooling loop associated with the vehicle.--.
Regarding claims 2-5, 8-12 and 15-19, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Maranville et al. (US 9,885,526, herein “Maranville”).
Regarding claim 1, Maranville discloses: 
a sensor bracket assembly (90) (fig. 5) comprising:
one cold plate (98) forming a core bracket structure (plate 98 form a core part of the assembly of fig. 5), 
wherein the core bracket structure and the one cold plate (98) provide structural support for the sensor bracket assembly (90) (fig. 5);
a housing (26, as seen in fig. 2) enclosing the core bracket structure (formed by 98) (fig. 5) (it is noted, housing -26- is common to all the embodiments of Maranville, col. 3, lines 42-45);
one sensor mount (36, as seen in fig. 2, and 10-11) for mounting one or more sensors (28, as seen in fig. 2, and 10-11) [col. 3, lines 7-10] on the sensor bracket assembly (90) (fig. 5) (it is noted, sensor mount -36- is common to all the embodiments of Maranville, col. 3, lines 42-45); and
one or more attachment portions (100) for attaching the sensor bracket assembly (90) to a portion of a body of a vehicle (16, as seen in fig. 1) [col. 2, lines 17-20, where sensor assembly -10- of figure 1 is sensor assembly -90- of figure 5].
Regarding claim 2, Maranville discloses: 
one or more thermal spreaders (96) disposed adjacent to at least one of the one cold plate (98) (fig. 5) [col. 4, lines 47-53].
Regarding claim 3, Maranville discloses: 
one or more structural ribs or fins (41) disposed against at least a portion of the one cold plate (98) (fig. 5). 
Regarding claim 5, Maranville discloses: 
the one cold plate (98) have internal flow channels (104) for a cooling liquid (figs. 6-7) [col. 6, lines 41-44], 
wherein the internal flow channels (104) are in contact with a pump (112) configured to circulate the cooling liquid (fig. 7, where exchanger -94- comprises cold plate -98- plus spreader -96- plus layer -102-) [col. 6, lines 48-53].
Regarding claim 6, Maranville discloses: 
 the internal flow channels (104) are in thermal contact with a heat exchanger (condenser 114) (fig. 7) [col. 6, lines 48-53].

Regarding claim 7, Maranville discloses: 
 the heat exchanger (104) is in thermal contact with a vehicle cooling liquid loop (110) (fig. 7) associated with the vehicle (16).
Regarding claim 8, Maranville discloses: 
 a vehicle body (the body of the vehicle 16, as seen in fig. 1); and 
a sensor bracket assembly (90) (fig. 5) attached to the vehicle body (as applies to fig. 1, where sensor assembly -10- is sensor assembly -90- of fig. 5), 
the sensor bracket assembly (90) comprising: 
one cold plate (98) forming a core bracket structure (plate 98 form a core part of the assembly of fig. 5), 
wherein the core bracket structure and the one cold plate (98) provide structural support for the sensor bracket assembly (90) (fig. 5);
a housing (26, as seen in fig. 2) enclosing the core bracket structure (formed by 98) (fig. 5) (it is noted, housing -26- is common to all the embodiments of Maranville, col. 3, lines 42-45);
one sensor mount (36, as seen in fig. 2, and 10-11) for mounting one or more sensors (28, as seen in fig. 2, and 10-11) [col. 3, lines 7-10] on the sensor bracket assembly (90) (fig. 5) (it is noted, sensor mount -36- is common to all the embodiments of Maranville, col. 3, lines 42-45); and
one or more attachment portions (100) for attaching the sensor bracket assembly (90) to a portion of a body of a vehicle (16, as seen in fig. 1) [col. 2, lines 17-20, where sensor module -10- of figure 1 is sensor module -90- of figure 5].
Regarding claim 9, Maranville discloses: 
one or more thermal spreaders (96) disposed adjacent to at least one of the one cold plate (98) (fig. 5) [col. 4, lines 47-53].
Regarding claim 10, Maranville discloses: 
one or more structural ribs or fins (41) disposed against at least a portion of the one cold plate (98) (fig. 5). 
Regarding claim 12, Maranville discloses: 
the one cold plate (98) have internal flow channels (104) for a cooling liquid (figs. 6-7) [col. 6, lines 41-44], 
wherein the internal flow channels (104) are in contact with a pump (112) configured to circulate the cooling liquid (fig. 7, where exchanger -94- comprises cold plate -98- plus spreader -96- plus layer -102-) [col. 6, lines 48-53].
Regarding claim 13, Maranville discloses: 
 the internal flow channels (104) are in thermal contact with a heat exchanger (condenser 114) (fig. 7) [col. 6, lines 48-53].
Regarding claim 14, Maranville discloses: 
 the heat exchanger (104) is in thermal contact with a vehicle cooling liquid loop (110) (fig. 7) associated with the vehicle (16).
Regarding claim 15, Maranville discloses: 
a method comprising:
forming a core bracket structure using one cold plate (98) (fig. 5), 
wherein the core bracket structure and the cold plate (98) provide structural support for a sensor bracket assembly (90) (fig. 5);
enclosing the core bracket structure (formed by 98) (fig. 5) in a housing (26, as seen in fig. 2) (it is noted, housing -26- is common to all the embodiments of Maranville, col. 3, lines 42-45);
forming one or more sensor mounts (36), as seen in figs. 2 and 10-11) for mounting one or more sensors (28, as seen in figs. 2 and 10-11) [col. 3, lines 7-10] on the sensor bracket assembly (90) (fig. 5) (it is noted, sensor mount -36- is common to all the embodiments of Maranville, col. 3, lines 42-45); and
forming one or more attachment portions (100) for attaching the sensor bracket assembly (90) to a portion of a body of a vehicle (15, as seen in fig. 1) [col. 2, lines 17-20, where sensor module -10- of figure 1 is sensor module -90- of figure 5].
Regarding claim 16, Maranville discloses: 
disposing one or more thermal spreaders (96) adjacent to at least one of the one cold plate (98) (fig. 5) [col. 4, lines 47-53].

Regarding claim 17, Maranville discloses: 
disposing one or more structural ribs or fins (41) against the one cold plate (98) (fig. 5).
Regarding claim 19, Maranville discloses: 
the one cold plate (98) have internal flow channels (104) for a cooling liquid (figs. 6-7) [col. 6, lines 41-44], 
wherein the internal flow channels (104) are in contact with a pump (112) configured to circulate the cooling liquid (fig. 7, where exchanger -94- comprises cold plate -98- plus spreader -96- plus layer -102-) [col. 6, lines 48-53].
Regarding claim 20, Maranville discloses: 
 the internal flow channels (104) are in thermal contact with a heat exchanger (condenser 114) (fig. 7) [col. 6, lines 48-53].

Allowable Subject Matter

Claims 4, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763